Case 6:19-Cr-00057-CEI\/|-LRH Document 3 Filed 03/25/19 Page 1 of 25 Page|D 11

UNITED sTATEs DISTRICT coURT ;;';3‘- 1 25 r-:'. ~:».;J
MlDDLE DISTRICT oF FLoRrDA
oRLANDo DrvlsloN
UNITED sTATEs oF AMERch
v. cAsE No.(@`,l‘? *cr# 67 - ©r‘l n”~l l LP\H

PAUL BANNON POWERS

 

PLEA AGREEMENT
Pursuant to Fed. R. Crim. P. ll(c), the United States of America,
by Robert Zink, Acting Chief, Fraud Section, Criminal Division, United States
Department of Justice, and the defendant, Paul Bannon Powers, and the
attorney for the defendant, Mark L. Horwitz, mutually agree as follows:

A. Particularized Terms

l. Counts Pleading To

The defendant shall enter a plea of guilty to Count One of the
Information. Count One charges the defendant With securities fraud, in
violation of Title 15 , United States Code, Sections 78j(b) & 78Ff; Title 17, Code
ofFederal Regulations, Sections 240.10b-5 and 240.10b5-2.

2. Maximurn Penalties

Count One carries a maximum sentence of 20 years

imprisonment, a maximum fine of $5,000,000, a term of supervised release of

not more than three years, and a special assessment of $100. With respect to

Defendant’s Initials ;Ovb_{l

Case 6:19-cr-00057-CEI\/|-LRH Document 3 Filed 03/25/19 Page 2 of 25 Page|D 12

certain offenses, the Court shall order the defendant to make restitution to any

victim of the offense, and with respect to other offenses, the Court may order

the defendant to make restitution to any victim of the offense, or to the

community, as Set forth below.

3. Elements of the Offense

The defendant acknowledges understanding the nature and

elements of the offense with which he has been charged and to which he is

pleading guilty. The elements of securities fraud, in violation of Title 15 , United

States Code, Sections 78j(b) & 78ff; Title 17, Code of Federal Regulations,

Sections 240. 10b-5 and 240.10b5-2, as charged in Count One, are:

First:

Second:

Third:

the defendant used an instrumentality of interstate
commerce in connection with the purchase or sale
of a security-that is, the defendant used some form
of electronic communication or a facility of a
national securities exchange in some phase of a
securities transaction;

the defendant used a device, scheme, or artifice to
defraud in connection with the purchase or sale of
security-that is, the defendant (a) gained material
and confidential information while acting in his
capacity as a lawyer for his corporate employer, and
(b) breached a duty of trust and confidence he owed
to his employer and his employer’s shareholders by
trading securities on the basis of that material and
confidential information; and

the defendant acted willfully-that is, the defendant
acted voluntarily and purposely, with the intent to
do Something the law forbids.

Defendant’S lnitials Qi%\) 2

Case 6:19-cr-OOO57-CEI\/|-LRH Document 3 Filed 03/25/19 Page 3 of 25 Page|D 13

4. Indictment Waiver
The defendant will waive the right to be charged by way of
indictment before a federal grand jury.
5. Ng Further Charges
If the Court accepts this plea agreement, the Fraud Section of the
Criminal Division of the United States Department of Justice agrees not to
Charge the defendant with committing any other federal criminal offenses
known to the Fraud Section of the Criminal Division of the United States
Department of Justice at the time of the execution of this agreement, related to
the conduct giving rise to the plea agreement
6. Mandatory Restitution to Victirn of Offense of Conviction
Pursuant to 18 U.S.C. § 3663A(a) and (b), the defendant agrees to
make full restitution to any victims of the offense, as determined by the Court
at sentencing
7. guidelines S_Qntence
Pursuant to Fed. R. Crim. P. ll(c)(l)(B), the United States will
recommend to the Court that the defendant be sentenced within the defendant’s
applicable Guiclelines range as determined by the Court pursuant to the United
States Sentencing Guidelines, as adjusted by any departure the United States

has agreed to recommend in this plea agreement The parties understand that

Defendant’s lnitials §! \l 9 3

Case 6:19-cr-OOO57-CEI\/|-LRH Document 3 Filed 03/25/19 Page 4 of 25 Page|D 14

such a recommendation is not binding on the Court and that, if it is not accepted
by this Court, neither the United States nor the defendant will be allowed to
withdraw from the plea agreement, and the defendant will not be allowed to
withdraw from the plea of guilty.

8. Accentance of Resnonsibilitv - Three Levels

At the time of sentencing, and in the event that no adverse
information is received suggesting such a recommendation to be unwarranted,
the United States will recommend to the Court that the defendant receive a two-
level downward adjustment for acceptance of responsibility, pursuant to
U.S.S.G § 3E1.1(a). The defendant understands that this recommendation or
request is not binding on the Court, and if not accepted by the Court, the
defendant will not be allowed to withdraw from the plea.

Further, at the time of sentencing, if the defendant’s offense level
prior to operation of subsection (a) is level 16 or greater, and if the defendant
complies with the provisions of U.S.S.G § 3El.l(b) and all terms of this plea
agreement, including but not limited to, the timely submission of the financial
affidavit referenced in Paragraph B.5. below, the United States agrees to file a
motion pursuant to USSG § 3E1.1(b) for a downward adjustment of one
additional level. The defendant understands that the determination as to

whether the defendant has qualified for a downward adjustment of a third level

Defendant’s lnitials - 4

Case 6:19-cr-OOO57-CEI\/|-LRH Document 3 Filed 03/25/19 Page 5 of 25 Page|D 15

for acceptance of responsibility rests solely with the Fraud Section of the
Crirninal Division of the United States Department of Justice, and the
defendant agrees that the defendant cannot and will not challenge that
determination, whether by appeal, collateral attack, or otherwise.

9. Forfeiture of Assets

The defendant agrees to forfeit to the United States immediately
and voluntarily any and all assets and property, or portions thereof, subject to
forfeiture, pursuant to 18 U.S.C. § 981(a)(l)(C) and 28 U.S.C. § 2461(c),
whether in the possession or control of the United States, the defendant, or the
defendant’s nominees. The assets to be forfeited specifically include a money
judgment in the amount of $64,645, representing the insider-trading proceeds
the defendant obtained as a result of the offense charged in Count One.

The defendant agrees and consents to the forfeiture of these assets
pursuant to any federal criminal, civil, judicial, or administrative forfeiture
action. The defendant also agrees to waive all constitutional, statutory, and
procedural challenges (including direct appeal, habeas corpus, or any other
means) to any forfeiture carried out in accordance with this plea agreement on
any grounds, including that the forfeiture described herein constitutes an
excessive fine, was not properly noticed in the charging instrument, addressed

by the Court at the time of the guilty plea, announced at sentencing, or

..

Defendant’s lnitials §§ l \£ 5

Case 6:19-cr-OOO57-CEI\/|-LRH Document 3 Filed 03/25/19 Page 6 of 25 Page|D 16

incorporated into the judgment

The defendant admits and agrees that the conduct described in the
Factual Basis below provides a sufficient factual and statutory basis for the
forfeiture of the property sought by the government Pursuant to Rule
32.2(b)(4), the defendant agrees that the preliminary order of forfeiture will
satisfy the notice requirement and will be final as to the defendant at the time it
is entered. ln the event the forfeiture is omitted from the judgment, the
defendant agrees that the forfeiture order may be incorporated into the written
judgment at any time pursuant to Rule 36.

The defendant agrees to take all steps necessary to identify and
locate all property subject to forfeiture (including substitute assets) and to
transfer custody of such property to the United States before the defendant’s
sentencing To that end, the defendant agrees to make a full and complete
disclosure of all assets over which the defendant exercises control, including all
assets held by nominees, to execute any documents requested by the United
States to obtain from any other parties by lawful means any records of assets
owned by the defendant and to consent to the release of the defendant’s tax
returns for the previous five years. T he defendant agrees to be interviewed by
the government prior to and after sentencing, regarding such assets and their

connection to criminal conduct The defendant further agrees to be

Defendant’s lnitials EZ\U ii 6

Case 6:19-cr-OOO57-CEI\/|-LRH Document 3 Filed 03/25/19 Page 7 of 25 Page|D 17

polygraphed on the issue of assets, if it is deemed necessary by the United States.
The defendant agrees that Federal Rule of Criminal Procedure ll and U.S.S.G
§ 1Bl.8 will not protect from forfeiture assets disclosed by the defendant as part
of the defendant’s cooperation

The defendant agrees to take all steps necessary to assist the
government in obtaining clear title to the forfeitable assets before the
defendant’s sentencing In addition to providing full and complete information
about forfeitable assets, these steps include, but are not limited to, the surrender
of title, the signing of a consent decree of forfeiture, and signing of any other
documents necessary to effectuate such transfers

The defendant agrees that in the event the Court determines that
the defendant has breached this section of the plea agreement the defendant
may be found ineligible for a reduction in the Guidelines calculation for
acceptance of responsibility and substantial assistance, and may be eligible for
an obstruction of justice enhancement

Forfeiture of the defendants assets shall not be treated as
satisfaction of any fme, restitution, cost of imprisonment or any other penalty
the Court may impose upon the defendant in addition to forfeiture

The defendant agrees that the forfeiture provisions of this plea

agreement are intended to, and will, survive the defendant notwithstanding the

Defendant’s lnitials £!il § 7

Case 6:19-cr-OOO57-CEI\/|-LRH Document 3 Filed 03/25/19 Page 8 of 25 Page|D 18

abatement of any underlying criminal conviction after the execution of this
agreement The forfeitability of any particular property pursuant to this
agreement shall be determined as if the defendant had survived, and that
determination shall be binding upon the defendant’s heirs, successors, and
assigns until the agreed forfeiture, including the forfeiture of any substitute
assets, is final.
B. Standard Temls and Conditions
1. Restitution, Sp_ecial Assessment and Fine

The defendant understands and agrees that the Court in addition
to or in lieu of any other penalty, sha_ll order the defendant to make restitution
to any victim of the offense(s), pursuant to 18 U.S.C. § 3663A, for all offenses
described in 18 U.S.C. § 3663A(c)(1); and the Court may order the defendant
to make restitution to any victim of the offense(s), pursuant to 18 U.S.C. § 3663,
including restitution as to all counts charged, whether or not the defendant
enters a plea of guilty to such counts, and whether or not such counts are
dismissed pursuant to this agreement The defendant further understands that
Compliance with any restitution payment plan imposed by the Court in no way
precludes the United States from simultaneously pursuing other statutory
remedies for collecting restitution (28 U.S.C. § 3003(b)(2)), including, but not

limited to, garnishment and execution, pursuant to the Mandatory Victims

Defendant’s lnitials ii `OQ 8

Case 6:19-cr-OOO57-CEI\/|-LRH Document 3 Filed 03/25/19 Page 9 of 25 Page|D 19

Restitution Act, in order to ensure that the defendant’s restitution obligation is
satisfied
On the count to which a plea of guilty is entered, the Court shall
impose a special assessment pursuant to 18 U.S.C. § 3013. To ensure that this
obligation is satisfied, the defendant agrees to deliver a check or money order to
the Clerk of the Court in the amount of 8100, payable to “Clerk, U.S. District
Court” within ten days of the change of plea hearingl
The defendant understands that this agreement imposes no
limitation as to fine.
2. Supervised Release
The defendant understands that the offense to which the defendant
is pleading guilty provides for imposition of a term 'of supervised release upon
release from imprisonment and that if the defendant should violate the
conditions of release, the defendant would be subject to a further term of
imprisonment
3. mgration Conseciuences of Pleading Guiltv
The defendant has been advised and understands that upon
conviction, a defendant who is not a United States citizen may be removed from
the United States, denied citizenship, and denied admission to the United States

in the future.

Defendant’s lnitials § ]\Og? 9

Case 6:19-cr-OOO57-CEI\/|-LRH Document 3 Filed 03/25/19 Page 10 of 25 Page|D 20

4. Sentencing Information

The United States reserves its right and obligation to report to the
Court and the United States Probation Office all information concerning the
background, character, and conduct of the defendant to provide relevant
factual information, including the totality of the defendant’s criminal activities,
if any, not limited to the counts to which the defendant pleads, to respond to
comments made by the defendant or the defendants counsel, and to correct any
misstatements or inaccuracies The United States further reserves its right to
make any recommendations it deems appropriate regarding the disposition of
this case, subject to any limitations set forth herein, if any.

5. Financial Disclosures

Pursuant to 18 U.S.C. § 3664(d)(3) and Fed. R. Crim. P.
32(d)(2)(A)(ii), the defendant agrees to complete and submit to the Fraud
Section of the Criminal Division of the United States Department of Justice,
within 30 days of execution of this agreement an affidavit reflecting the
defendants financial condition. The defendant promises that his financial
statement and disclosures will be complete, accurate, and truthful and will
include all assets in which he has any interest or over which the defendant
exercises control, directly or indirectly, including those held by a spouse,

dependent nominee, or other third party. The defendant further agrees to

Defendant’s lnitials il \OQ 10

Case 6:19-cr-OOO57-CEI\/|-LRH Document 3 Filed 03/25/19 Page 11 of 25 Page|D 21

execute any documents requested by the United States needed to obtain from
any third parties any records of assets owned by the defendant directly or
through a nominee, and, by the execution of this plea agreement consents to
the release of the defendant’s tax returns for the previous live years. The
defendant similarly agrees and authorizes the Fraud Section of the Criminal
Division of the United States Department of Justice to provide to, and obtain
from, the United States Probation Office, the financial affidavit any of the
defendant’s federal, state, and local tax returns, bank records, and any other
financial information concerning the defendant for the purpose of making any
recommendations to the Court and for collecting any assessments, fines,
restitution, or forfeiture ordered by the Court The defendant expressly
authorizes the Fraud Section of the Criminal Division of the United States
Department of Justice to obtain current credit reports in order to evaluate the
defendants ability to satisfy any financial obligation imposed by the Court
6. SMMMM

It is understood by the parties that the Court is neither a party to
nor bound by this agreement The Court may accept or reject the agreement
or defer a decision until it has had an opportunity to consider the presentence
report prepared by the United States Probation Office. The defendant

understands and acknowledges that although the parties are permitted to make

Defendant’s lnitials §E\OQ 1 1

Case 6:19-cr-OOO57-CEI\/|-LRH Document 3 Filed 03/25/19 Page 12 of 25 Page|D 22

recommendations and present arguments to the Court the sentence will be
determined solely by the Court with the assistance of the United States
Probation Office. The defendant further understands and acknowledges that
any discussions between the defendant or the defendant’s attorney and the
attorney or other agents for the government regarding any recommendations by
the government are not binding on the Court and that should any
recommendations be rejected, the defendant will not be permitted to withdraw
his plea pursuant to this plea agreement The government expressly reserves
the right to support and defend any decision that the Court may make with
regard to the defendant’s sentence, whether or not such decision is consistent
with the governments recommendations contained herein.
7. Defendant’s Waiver of Right to Appeal

The defendant is aware that Title 18, United States Code, Section
3742 affords the defendant the right to appeal the sentence imposed in this case.
Acknowledging this, in exchange for the undertakings made by the United
States in this agreement the defendant hereby waives all rights conferred by
Section 3742 to appeal any sentence imposed, including any forfeiture or
restitution ordered, or to appeal the manner in which the sentence was imposed,
unless the sentence exceeds the maximum permitted by statute or is the result

of an upward departure and or a variance from the Guidelines range that the

Defendant’s lnitials § \O§ 12

Case 6:19-cr-OOO57-CEI\/|-LRH Document 3 Filed 03/25/19 Page 13 of 25 Page|D 23

Court establishes at sentencing The defendant further understands that nothing
in this agreement shall affect the right of the United States and/or its duty to
appeal as set forth in Title 18, United States Code, Section 3742(b). However,
if the United States appeals the defendant’s sentence pursuant to Section
3742(b), the defendant shall be released from the above waiver of appellate
rights. By signing this agreement the defendant acknowledges that he has
discussed the appeal waiver set forth in this agreement with his attorney. The
defendant further agrees, together with the United States, to request that the
District Court enter a specific finding that the defendant’s waiver of his right to
appeal the sentence to be imposed in this case was knowing and voluntary
8. The Fraud Section of the Criminal Division of the United States
Depaitment of Justice
lt is further understood that this agreement is limited to the Fraud
Section of the Criminal Division of the United States Department of Justice,
and cannot bind other federal, state, or local prosecuting authorities, although
this office will bring the defendant’s cooperation, if any, to the attention of other

prosecuting officers or others, if requested.

9. Filing of Agreement

Defendant’s lnitials 13

Case 6:19-cr-OOO57-CEI\/|-LRH Document 3 Filed 03/25/19 Page 14 of 25 Page|D 24

This agreement shall be presented to the Court in open court or i_n
M, in whole or in part upon a showing of good cause, and filed in this
cause, at the time of the defendant’s entry of a plea of guilty pursuant hereto.

10. Voluntariness

The defendant acknowledges that the defendant is entering into
this agreement and is pleading guilty freely and voluntarily without reliance
upon any discussions between the attorney for the government and the
defendant and the defendant’s attorney and without promise of benefit of any
kind (other than the concessions contained herein), and without threats, force,
intimidation, or coercion of any kind. The defendant further acknowledges his
understanding of the nature of the offense or offenses to which he is pleading
guilty and the elements thereof, including the penalties provided by law, and his
complete satisfaction with the representation and advice received from
defendant’s undersigned counsel (if any). The defendant also understands that
he has the right to plead not guilty or to persist in that plea if it has already been
made, and that he has the right to be tried by a jury with the assistance of
counsel, the right to confront and cross-examine the witnesses against him, the
right against compulsory self-incrimination, and the right to compulsory process
for the attendance of witnesses to testify in his defense; but by pleading guilty,

the defendant waives or gives up those rights and there will be no trial. The

Defendant’s lnitials l g hi 14

Case 6:19-cr-OOO57-CEI\/|-LRH Document 3 Filed 03/25/19 Page 15 of 25 Page|D 25

defendant further understands that if the defendant pleads guilty, the Court may
ask the defendant questions about the offense or offenses to which the defendant
pleaded, and if the defendant answers those questions under oath, on the record,
and in the presence of counsel (if any), the defendant’s answers may later be
used against the defendant in a prosecution for perjury or false statement The
defendant also understands that the defendant will be adjudicated guilty of the
offenses to which the defendant has pleaded and, if any of such offenses are
felonies, may thereby be deprived of certain rights, such as the right to vote, to
hold public office, to serve on a jury, or to have possession of firearms
ll. factital_§a_$is
The defendant is pleading guilty because the defendant is in fact
guilty. The defendant certifies that the defendant does hereby admit that the
facts set forth in the attached “Factual Basis,” which is incorporated herein by
reference, are true, and were this case to go to trial, the United States would be
able to prove those specific facts and others beyond a reasonable doubt
12. Entire Agreement
This plea agreement constitutes the entire agreement between the
government and the defendant with respect to the aforementioned guilty plea
and no other promises, agreements, or representations exist or have been made

to the defendant or the defendant’s attorney with regard to such guilty plea.

Defendant’s lnitials ig \9£ 15

Case 6:19-cr-OOO57-CEI\/|-LRH Document 3 Filed 03/25/19 Page 16 of 25 Page|D 26

13. Q:n_imrip_n
The defendant and the defendant’s counsel certify that this plea
agreement has been read in its entirety by (or has been read to) the defendant
and that the defendant fully understands its terms.

DATED this \‘l'l b day OfFebmary, 2019.

ROBERT ZINK

Acting Chief

United States Department of
Justice, Criminal Division,
Fraud Section

bag Qmis»a ']l--\o,~_Q,.e

PAUL B. PowERs Henry ii van Dka
Defendant Assistant Chief

ibla-g gulf

Mark L. Horwitz, Esq. 7
Attorney for Defendant

 

 

Defendant’s lnitials \O 16

Case 6:19-cr-OOO57-CEI\/|-LRH Document 3 Filed 03/25/19 Page 17 of 25 Page|D 27

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
UNITED STATES OF AMERICA

v. CASE NO.

 

PAUL BANNON POWERS
PERSONALIZATION OF ELEMENTS

m: In or around August 2018, did you use an instrumentality
of interstate commerce in connection with the purchase or sale of a security-
that is, did you use some form of electronic communication or a facility of a
national securities exchange in buying or selling shares of SeaWorld stock?

Second: Did you use a device, scheme, or artifice to defraud in
connection with the purchase or sale of security-that is, did you gain material
and confidential information while acting in your capacity as a lawyer for
SeaWorld, and then breach a duty of trust and confidence you owed to
SeaWorld and SeaWorld’s shareholders by trading on the basis of that
information?

Third: Did you act willfully-that is, did you act voluntarily and
purposely, with the intent to do something the law forbids?

Defendant’s lnitials

Case 6:19-cr-OOO57-CEI\/|-LRH Document 3 Filed 03/25/19 Page 18 of 25 Page|D 28

UNITED STATES DISTRICT COURT
MIDDLE DISTRlCT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERlCA

 

v. CASE NO.
PAUL BANNON POWERS
FACTUAL BASIS

ln or around August 2018, the defendant PAUL B. POWERS
(“POWERS”) knowingly and willfully breached a duty of trust and confidence
he owed to his employer, SeaWorld Entertainment lnc. (“SeaWorld”), and to
SeaWorld’s shareholders, by trading in securities issued by SeaWorld while in
possession of material and confidential information, in violation of 15 U.S.C.
§§ 78j(b) & 78f`f; 17 C.F.R. §§ 240.10b-5 and 240.10b5-2.

SeaWorld was a Delaware corporation, with its headquarters in
Orlando, Florida. SeaWorld’s stock was publicly traded under the ticker
symbol “SEAS” on the New York Stock Exchange, a national securities
exchange, and was registered with the United States Securities and Exchange
Cornmission (the “SEC”), an agency of the United States, pursuant to Section
12(b) of the Securities Exchange Act of 1934 (15 U.S.C. § 781(b)). As a public
company, SeaWorld and its directors, officers, and employees were required to

comply with the federal securities laws, regulations, and rules. Among other

Defendant’s lnitials i l iJQ

Case 6:19-cr-OOO57-CEI\/|-LRH Document 3 Filed 03/25/19 Page 19 of 25 Page|D 29

things, SeaWorld was required to file quarterly reports (“SEC Forms lO-Q”)
with the SEC containing financial statements that accurately and fairly
presented the financial condition of SeaWorld, as well as other reports about
SeaWorld’s management Board of Directors, business operations, and
performance Through these reports, SeaWorld disclosed its financial
information to the SEC, SeaWorld’s shareholders, and the investing public.

POWERS was a resident of Orlando, Florida. Until October
2018, POWERS was employed as SeaWorld’s Associate General Counsel and
Assistant Secretary, and worked at SeaWorld’s headquarters in Orlando,
Florida. As SeaWorld’s Associate General Counsel and Assistant Secretary,
POWERS attended and took detailed notes of the meetings of SeaWorld’s
Revenue and Audit Committees, and he regularly received advance copies of
the materials that were discussed at such meetings, including material and
confidential information about SeaWorld’s financial performance By virtue of
his position as Associate General Counsel and Assistant Secretary, POWERS
owed a duty of trust and confidence to SeaWorld and to SeaWorld’s
shareholders

POWERS’ Duties under SeaWorld’s Insider-Trading Policies
On or about August 5, 2013, SeaWorld notified POWERS in

writing that he was a “Restricted Person” under SeaWorld’s trading policies,

Defendant’s lnitials le iq 2

Case 6:19-cr-00057-CE|\/|-LRH Document 3 Filed 03/25/19 Page 20 of 25 Page|D 30

and that as a Restricted Person he was allowed to trade shares of SeaWorld
stock only during a “Window Period.” in addition, under the same trading
policies, POWERS was required to have any trades he wished to execute in
shares of SeaWorld stock pre-approved by SeaWorld’s General Counsel.

On or about May 8, 2018, POWERS received a letter from the
SeaWorld legal department stating that the Window Period governing trading
in shares of SeaWorld stock prior to the release of SeaWorld’s SEC Form 10-Q
would run from May 10 to June 15, 2018, meaning that POWERS was allowed
to trade shares of SeaWorld stock only during that period. The letter further
stated the following in bolded text: “After the close of the Window Period [r`.e.
June 15, 2018] . . . Restricted Persons may not purchase, sell or otherwise
dispose of any of the Cornpany’s securities.” On or about August 6, 2018,
POWERS received a letter from the SeaWorld legal department stating that the
Window Period for trading in SeaWorld stock would reopen on August 8, 2018,
and remain open until September 14, 2018. In sum, pursuant to SeaWorld’s
trading policies, POWERS was (l) required to obtain pre-approval from
SeaWorld’s General Counsel prior to executing any trades in SeaWorld stock,
and (2) wholly prohibited from trading in shares of SeaWorld stock from June
15, 2018, when the Window Period closed, until August 8, 2018, when the

Window Period reopened.

Defendant’s lnitials 3

Case 6:19-cr-00057-CE|\/|-LRH Document 3 Filed 03/25/19 Page 21 of 25 Page|D 31

POWERS Gains Material and Confidential Information

Beginning in June 2018, POWERS began receiving material and

confidential information about SeaWorld’s financial performance and

upcoming non-public events, which POWERS knew would be released to the

public on August 6, 2018 when SeaWorld filed its SEC Form 10-Q for the

Second Quarter of 2018l including the following

On or about June 18, 2018, POWERS received materials
prepared for an upcoming Revenue Committee meeting
showing that SeaWorld anticipated both attendance and
revenue to increase in the first half of 2018 by approximately
8% as compared to the first half of 2017. On or about June
20, 2018, POWERS attended a meeting of the Revenue
Committee where the increase in attendance and revenue was
discussed, and took notes of the meeting in his capacity as
Assistant Secretary.

On or about July 6, 2018, POWERS received materials
prepared for an upcoming Revenue Committee meeting
showing that SeaWorld had achieved an 8% increase in
attendance and an 8.7% increase in revenue in the first half of

2018 as compared to the first half of 2017. On or about July

Defendant’s lnitials Q_B§L 4

Case 6:19-cr-00057-CE|\/|-LRH Document 3 Filed 03/25/19 Page 22 of 25 Page|D 32

9, 2018, POWERS attended a meeting of the Revenue
Committee where the increase in attendance and revenue was
discussed, and took notes of the meeting in his capacity as
Assistant Secretary.

0 On or about August l, 2018, POWERS received materials
prepared for an upcoming Audit Committee meeting that
included a draft earnings release reporting the increased
revenue and attendance figures for the first half of 2018, and
also reporting that one of SeaWorld’s key earnings metrics
(earnings before interest tax, depreciation, and amortization
or “EBITDA”) had improved 59.1% in the first half of 201 8
as compared to the first half of 2017. In addition, POWERS
received a draft SEC Form 10-Q reflecting that SeaWorld had
“reached an agreement in principle with the [SEC
Enforcement] Staff to settle, without admitting or denying,
charges against [SeaWorld] arising out of the previously
disclosed SEC investigation [and that SeaWorld] recorded an
estimated liability of $4.0 million related to this matter.” On
August 3, 2018, POWERS attended a meeting of the Audit

Committee where the draft earnings release and SEC Form

Defendant’s lnitials 5

Case 6:19-cr-00057-CE|\/|-LRH Document 3 Filed 03/25/19 Page 23 of 25 Page|D 33

lO-Q were discussed, and took notes of the meeting in his
capacity as Assistant Secretary.
POWERS Trades Securities on the Basis of Material and Confidential
information and Violates SeaWorld’s Trading Policies
In order to obtain funds to trade in shares of SeaWorld stock, on
July 31, 2018, POWERS liquidated all of the equities in his personal TD
Ameritrade account realizing gross proceeds of approximately $387,795. On
August 2, 2018, POWERS used almost all of the proceeds from the July 31l
2018 transaction to purchase 18,000 shares of SeaWorld stock at a cost of
approximately $385,592. POWERS never sought pre-approval from
SeaWorld’s General Counsel prior to executing the trade to buy 18,000 shares
of SeaWorld stock on August 2, 2018. ln addition, when POWERS executed
this trade, POWERS was wholly prohibited from trading in SeaWorld stock
under SeaWorld’s trading policies. POWERS nevertheless purchased 18,000
shares of SeaWorld stock on August 2, 2018 because, as set forth above, he had
gained material and confidential information about SeaWorld’s financial
performance that he knew SeaWorld would be reporting to the public on August
6, 2018.
On August 6, 2018, SeaWorld announced the better-than-expected

attendance, revenue, and EBITDA results, which caused the price of SeaWorld

Defendant’s lnitials § l);i? 6

Case 6:19-Cr-00057-CEI\/|-LRH Document 3 Filed 03/25/19 Page 24 of 25 Page|D 34

shares to spike approximately l7%_from $21.13 per share at the close of
trading on Friday, August 3, 2018 to $25.40 per share when the market
reopened on Monday August 6, 2018. On the morning of August 6, 2018,
POWERS entered an order to sell all 18,000 shares of SeaWorld stock at market
price, realizing gross proceeds of $450,237, and a net profit of approximately
564,645. POWERS never sought pre-approval from SeaWorld’s General
Counsel prior to executing the trade to sell 18,000 shares of SeaWorld stock on
August 6, 2018. ln addition, when POWERS executed this trade, he was
wholly prohibited from trading in SeaWorld stock under SeaWorld’s trading
policies

In sum, when POWERS purchased SeaWorld stock on August 2,
2018 and sold SeaWorld stock on August 6, 2018, POWERS (l) traded on the
basis of material and confidential information he gained from SeaWorld, his
employer; (2) breached a duty of trust and confidence he owed to SeaWorld and
to SeaWorld’s shareholders; and (3) violated SeaWorld’s trading policies by
failing to obtain approval from SeaWorld’s General Counsel prior to trading,
and trading when he was wholly prohibited from doing so.

The preceding statement is a summary, made for the purpose of
providing the Court with a factual basis for the defendant’s guilty plea to the

charges against the defendant lt does not include all of the facts known to the

Defendant’s lnitials - 7

Case 6:19-Cr-OOO57-CEI\/|-LRH Document 3 Filed 03/25/19 Page 25 of 25 Page|D 35

defendant concerning criminal activity in which he and others engaged The
defendant makes this statement knowingly and voluntarily and because he is

in fact guilty of the crimes charged

Defendant’s lnitials § ii 8

